DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 3, 2019.  Claims 1-12 are pending.  Claim 1 is independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting unit”, “support unit”, “steering unit” and “display unit” in claims 1- 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0166338 to Greenwood.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenwood.
With respect to independent claim 1, Greenwood discloses steer, during forward movement of a towing vehicle, a steering unit to a side opposite to the target parking position in a left-right direction of the towing vehicle (see paragraphs [0011], [0063] and [0193]:  The indicator may comprise a direction marker and/or a path line for representing the target route.  The image forming means may be operable to project the indicator onto the ground.  The route analysis system may determine the target route in front of the vehicle, for example when the vehicle is travelling in a forward direction.  It will be understood that the guidance module 136C could also be used to drive the host vehicle 102 into a target parking position while travelling in a forward direction. The guidance module 136C is configured to output a control signal for controlling the steering angle θ of the front wheels W1, W2 of the host vehicle 102 along a target route (or trajectory) R. The target route R is generated by the guidance module 36C to guide the host vehicle 102 from the current position PCUR to the target position PTAR.); 
then output steering information for steering the steering unit toward the target parking position (see paragraph [0138]:  The parking assist signal S1 provides automated or semi-
output stop information for stopping the towing vehicle after a connection state between the towing vehicle and a towed vehicle which is towed by the towing vehicle is inclined toward the target parking position (see paragraphs [0181] and [0187]: The guidance module 36C outputs a maximum hitch angle signal to indicate the maximum permissible hitch angle ϕMAX for the current steering angle θ. The guidance module 36C is configured to inhibit the trailer travel direction to values which are less than the maximum permissible hitch angle ϕMAX. A minimum radius of curvature of the target route R can be defined to ensure that the trailer travel direction is less than or equal to the maximum permissible hitch angle ϕMAX. The parking assist system 1 may be configured to bring the towing vehicle 2 to a stop upon determining that the user is no longer activating the beacon HMI 32. For example, if the user releases an activation button or a touch sensor provided in the beacon HMI 32, the parking assist system 1 may be configured to stop the towing vehicle 2.).
With respect to dependent claim 2, Greenwood discloses wherein the support unit controls the steering unit by outputting the steering information (see paragraph [0189]: The parking assist signal S1 provides semi-autonomous control of the host vehicle 102. In particular, the parking assist signal S1 is output to an electronic power assisted steering (EPAS) module 118 to control the steering angle θ of the front wheels W1, W2 of the host vehicle 102.).  
Greenwood discloses wherein the support unit causes at least one of the steering information and the stop information to be output as an image or sound (see paragraph [0138]:  the parking assist signal S1 is output to an electronic power assisted steering (EPAS) module 18 to control the steering angle θ of the front wheels W1, W2 of the towing vehicle 2. The parking assist signal S1 may optionally control a torque request signal which is output to a torque generating machine, such as an internal combustion engine or an electric machine; and/or a brake torque request signal to a braking apparatus. Alternatively, the parking assist signal S1 may be output to a human machine interface (HMI), for example comprising a display screen or a head up display (HUD), to provide instructions or prompts to the driver of the towing vehicle 2.).  
With respect to dependent claim 4, Greenwood discloses wherein the support unit determines whether to switch the towing vehicle from forward movement to backward movement depending on a hitch angle which is an angle between the towing vehicle and the towed vehicle (see paragraph [0174]: If the hitch angle ϕ exceeds the maximum permissible hitch angle ϕMAX (which in the present embodiment is the jack-knife angle of the towed vehicle 3), it is no longer possible to reduce the hitch angle ϕ by continuing to reverse (i.e. the towed vehicle 3 has jack-knifed). If the detected hitch angle ϕ is equal to or exceeds the calculated jack-knife angle, the parking assist controller 4 will advise the user to drive forward until it determines that the trailer angle δ or hitch angle ϕ at the next interval is achievable while considering space and obstructions.).  
With respect to dependent claim 5, Greenwood discloses wherein in a state of causing a display unit to display a setting image including a target parking frame for setting the target parking position, the setting unit receives inclination of the target parking frame, and sets a target parking direction, which is a direction of the towing vehicle at the target parking position, based on the received inclination (see paragraphs [0155] and [0159]:  The image 40 may comprise one or more of the following set: a door marker 42, an electrical connector marker 43, an A-frame marker 44, 
With respect to dependent claim 6, Greenwood discloses wherein the setting unit sets the inclination of the target parking frame rotated in response to the steering of the steering unit as the target steering direction (see paragraph [0181]: The wheelbase d, the tow bar offset h and the maximum steering angle θMAX of the towing vehicle 2 are defined for the towing vehicle 2. The hitch length L of the towed vehicle 3 is entered during setup by the user (or can be determined during a calibration exercise). The guidance module 36C outputs a maximum hitch angle signal to indicate the maximum permissible hitch angle ϕMAX for the current steering angle θ. The guidance module 36C is configured to inhibit the trailer travel direction to values which are less than the maximum permissible hitch angle ϕMAX. A minimum radius of curvature of the target route R can be defined to ensure that the trailer travel direction is less than or equal to the maximum permissible hitch angle ϕMAX.).  
Greenwood discloses wherein the setting unit sets the target parking direction by rotating a pair of opposite depth lines included in the target parking frame on the setting image about one ends of the depth lines as respective rotation centers (see paragraph [0242]:  the target route R may be calculated and the target route indicator 386 displayed only after the user has validated the target position PTAR. The parking assist controller 304 may enable the user directly to modify the target route R. The user may re-position one or more points on the target route indicator 386. In embodiments in which the user input means 367 comprises a touchscreen, the user may touch and move a point on the target route indicator 386 and/or rotate a direction vector associated with that point. The user validates the target route R which is then relayed to the towing vehicle 302. The towing vehicle 302 is controlled in dependence on the target route R to reverse the towed vehicle 303 along the target route R.).  
With respect to dependent claim 8, Greenwood discloses wherein the setting unit sets the target parking direction by rotating the target parking frame about a first coordinate existing on the - 29 -AI-P20180009US setting image (see paragraph [0242]:  The parking assist controller 304 may enable the user directly to modify the target route R. The user may re-position one or more points on the target route indicator 386.  In embodiments in which the user input means 367 comprises a touchscreen, the user may touch and move a point on the target route indicator 386 and/or rotate a direction vector associated with that point.).  
With respect to dependent claim 9, Greenwood discloses wherein the setting unit sets the target parking direction by receiving, from an occupant, selection of any one of a depth line rotation mode of setting the target parking direction by rotating a pair of opposite depth lines included in the target parking frame about one ends of the depth lines as respective rotation centers on the setting image and a frame rotation mode of setting the target parking direction by rotating the target parking frame about a first coordinate existing on the setting image (see paragraph [0258]:  The parking beacon 305 could be provided with a dedicated light source for transmitting light for reflection off of the target(s) 388. In the present embodiment, however, it is 
With respect to dependent claim 10, Greenwood discloses wherein the setting unit sets the target parking direction based on steering of the steering unit to the side opposite to the target parking position (see paragraph [0200]:  a parking control signal S1 is output by the guidance module 136C to the EPAS 18 to adjust the steering angle .theta.  to control the host vehicle 102 to match the actual travel direction of the host vehicle 102 with the target travel direction.  The controller HMI 137 can optionally output instructions to prompt the user to select the appropriate drive gear and to operate the vehicle brakes and throttle.  The EPAS 118, in dependence on the parking control signal S1 output from the guidance module 136C, steers the host vehicle 102 to follow the target route R. A notification can be output by the controller HMI 137 to notify the user when the host vehicle 102 is in the target position P.sub.TAR.  The parking assist controller 104 can thereby facilitate reversing the host vehicle 102 to the target position P.sub.TAR.).  
With respect to dependent claim 11, Greenwood discloses wherein, when the target parking direction is set by the setting unit, the support unit outputs the stop information for stopping the towing vehicle when a hitch angle, which is an angle between the towing vehicle and the towed vehicle corresponding to the target parking direction, is reached (see paragraph [0181]: The guidance module 36C outputs a maximum hitch angle signal to indicate the maximum permissible hitch angle ϕMAX for the current steering angle θ. The guidance module 36C is configured to inhibit the trailer travel direction to values which are less than the maximum 
With respect to dependent claim 12, Greenwood discloses wherein the support unit further outputs the stop information for stopping the towing vehicle after a rear end of the towed vehicle advances from the target parking position existing on a side in a left-right direction of the towed vehicle (see paragraphs [0181] and [0182]:  the guidance module 36C outputs a maximum hitch angle signal to indicate the maximum permissible hitch angle ϕMAX for the current steering angle θ. The guidance module 36C is configured to inhibit the trailer travel direction to values which are less than the maximum permissible hitch angle ϕMAX. A minimum radius of curvature of the target route R can be defined to ensure that the trailer travel direction is less than or equal to the maximum permissible hitch angle ϕMAX.  The guidance module 36C adjusts the steering angle θ (which can be positive or negative in relation to a reference point) to increase or decrease the hitch angle ϕ. The actual trailer travel direction can thereby be matched to the target trailer travel direction required to follow the target route R. The hitch angle signal is updated at least substantially in real time and the guidance module 36C makes corresponding real time adjustments to the steering control signal.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661